Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 08/04/21. Claims 1-20 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement field on 07/27/21 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13, 15-17 are rejected under 35 U.S.C. §103 as being unpatentable over Lee (US 20190326278 A1).
Regarding claim 1, Lee discloses a semiconductor device, comprising: a substrate including a first region and a second region (see fig 1a disclosing two trenches on A); a first trench in the substrate, the first trench being on the first region (left trench); a second trench in the substrate, the second trench being on the second region (right trench); a first isolation structure filling the first trench (3a), the first isolation structure including a first inner wall oxide pattern 2a, a first liner 5a, and a first filling insulation pattern 7a sequentially stacked (see fig 1a); a second isolation structure filling the second trench 3d, the second isolation structure including a second inner wall oxide pattern 3d, a second liner 5d, and a second filling insulation pattern sequentially stacked 7d; a first gate structure on the substrate (GP1), the first gate structure including a first high-k dielectric pattern (15a), a first P-type metal pattern 25a, and a first N-type metal pattern 19a sequentially stacked on the first region of the substrate (see para [0024] disclosing ordering of stack); and a second gate structure on the substrate, the second gate structure including a second high-k dielectric pattern and a second N-type metal pattern sequentially stacked on the second region of the substrate, wherein the first inner wall oxide pattern and the first liner are conformal on a surface of the first trench (see P1P2, fig 1), the first liner protruding above uppermost surfaces of the first inner wall oxide pattern and the first filling insulation pattern (see protrusion of 5d), and wherein the second inner wall oxide pattern and the second liner are conformal on a surface of the second trench (see fig 1a), the second liner protruding above uppermost surfaces of the second inner wall oxide pattern and the second filling insulation pattern (see R2 protruding up and out).
Regarding claim 2, Lee discloses the semiconductor device as claimed in claim 1, wherein the first and second inner wall oxide patterns and the first and second filling insulation patterns include silicon oxide, and the first and second liners include silicon nitride (see para [0019] disclosing silicon oxide and silicon nitride).
Regarding claim 3, Lee discloses the semiconductor device as claimed in claim 1, wherein an uppermost surface of the first inner wall oxide pattern is lower than an upper surface of a first portion of the substrate adjacent to the first trench(see R1-R3), and an uppermost surface of the second inner wall oxide pattern is lower than an upper surface of a second portion of the substrate adjacent to the second trench(see R1-R6).
Regarding claim 4, Lee discloses the semiconductor device as claimed in claim 3, wherein the uppermost surface of the first inner wall oxide pattern and the uppermost surface of the second inner wall oxide pattern are substantially coplanar with each other(see R1-R8 of Fig 2g).
Regarding claim 6, Lee discloses the semiconductor device as claimed in claim 1, wherein an uppermost surface of the first liner is substantially coplanar with an upper surface of a first portion of the substrate adjacent to the first liner, and an uppermost surface of the second liner is substantially coplanar with an upper surface of a second portion of the substrate adjacent to the second liner(see R1-R8 of Fig 2g disclosing substantially coplanar surfaces).
Regarding claim 7, Lee discloses the semiconductor device as claimed in claim 1, wherein heights of uppermost surfaces of the first and second liners are substantially the same (see para [0019] disclosing silicon nitride).
Regarding claim 8, Lee discloses the semiconductor device as claimed in claim 1, further comprising a channel layer including silicon germanium on the first region of the substrate, the first gate structure being on the channel layer (see element 13).
Regarding claim 9, Lee discloses the semiconductor device as claimed in claim 1, further comprising:
a first recessed portion between the first liner and a first portion of the substrate adjacent to the first liner, an inner width of the first recessed portion being greater than a height from a bottom of the first recessed portion to an uppermost surface of the first liner(see R1-R8 of Fig 2g disclosing substantially uneven and coplanar surfaces), and a second recessed portion between the second liner and a second portion of the substrate adjacent to the second liner, an inner width of the second recessed portion being greater than a height from a bottom of the second recessed portion to an uppermost surface of the second liner(see R1-R8 of Fig 2g disclosing substantially uneven and coplanar surfaces).
Regarding claim 10, Lee discloses the semiconductor device as claimed in claim 1, further comprising: a first recessed portion between the first liner and a first portion of the substrate adjacent to the first liner, a bottom of the first recessed portion including a flat surface (see R1-R8 of Fig 2g disclosing substantially uneven and coplanar surfaces); and a second recessed portion between the second liner and a second portion of the substrate adjacent to the second liner, a bottom of the second recessed portion including a flat surface(see R1-R8 of Fig 2g disclosing substantially uneven and coplanar surfaces).
Regarding claim 11, Lee discloses a semiconductor device, comprising: a substrate including a cell array region, a first peripheral region, and a second peripheral region; memory cells on the cell array region of the substrate (see fig. 4a disclosing memory cell and peripheral region); trenches in the first and second peripheral regions of the substrate (see fig 1a/2g disclosing two trenches on both sides of B);
an isolation structure filling each of the trenches (9a/9d), the isolation structure including an inner wall oxide pattern 3a/3d, a nitride liner5a/d (see para 0019), and a filling insulation pattern sequentially stacked7a/d; a channel layer in the first peripheral region of the substrate, the channel layer including silicon germanium (see element 13, see para [0083] disclosing sige); a first gate structure on the channel layer, the first gate structure including a first high-k dielectric pattern 17, a first P-type metal pattern 25, and a first N-type metal pattern 19 sequentially stacked (see fig 1a disclosing GP1); and a second gate structure on the second peripheral region of the substrate (GPD), the second gate structure including a second high-k dielectric pattern and a second N-type metal pattern sequentially stacked (see GPd disclosing second gate pattern), wherein the inner wall oxide pattern and the nitride liner are conformal on surfaces of each of the trenches (see fig 1a disclosing liners in both trenches), the nitride liner protruding above upper surfaces of the inner wall oxide pattern and the filling insulation pattern (see 5a/d protruding).
Regarding claim 13, Lee discloses the semiconductor device as claimed in claim 12, wherein each of the bit line structures includes a first structure having a polysilicon pattern, a metal pattern, and a capping pattern, the first structure being on the first N-type metal pattern of the first gate structure, and on the second N-type metal pattern of the second gate structure (see the stacks disclosed in fig 1a and 2g, disclosing GP1-GP2 with polysilicon, metal pattern capping).
Regarding claim 15, Lee discloses the semiconductor device as claimed in claim 11, wherein an uppermost surface of the nitride liner is coplanar with an upper surface of a portion of the substrate adjacent to the nitride liner (see R1-R8 of Fig 2g disclosing substantially uneven and coplanar surfaces).
Regarding claim 16, Lee discloses the semiconductor device as claimed in claim 12, further comprising a recessed portion between the nitride liner and a portion of the substrate adjacent to the nitride liner, an inner width of the recessed portion being greater than a height from a bottom of the recessed portion to an uppermost surface of the nitride liner (see R1-R8 of Fig 2g disclosing substantially uneven and coplanar surfaces).
Regarding claim 17, Lee discloses a semiconductor device, comprising:
a substrate including a cell array region, a first peripheral region, a second peripheral region, a third peripheral region, and a fourth peripheral region (see fig 3); memory cells on the cell array region of the substrate (see CA); trenches on first to fourth peripheral regions of the substrate (see fig 1a/2g);
an isolation structure filling each of the trenches (see 9a/9d), the isolation structure including an inner wall oxide pattern 3, a nitride liner 5, and a filling insulation pattern 7 sequentially stacked (see fig 1a/2g); a channel layer on the first peripheral region of the substrate, the channel layer including silicon germanium (see 13, para [0083]); a first gate structure on the channel layer (see GP2), the first gate structure including a first interface insulation pattern (see elements 15-31), a first high-k dielectric pattern, a first P-type metal pattern, and a first N-type metal pattern sequentially stacked (see elements 15-31); a second gate structure GP1 on the second peripheral region of the substrate, the second gate structure including a second interface insulation pattern, a second high-k dielectric pattern, a second P-type metal pattern, and a second N-type metal pattern sequentially stacked(see elements 15-31), and a thickness of the second interface insulation pattern being greater than a thickness of the first interface insulation pattern (see T1 is greater than T2); a third gate structure on the third peripheral region of the substrate, the third gate structure including a third interface insulation pattern (see gpd), a third high-k dielectric pattern, and a third N-type metal pattern sequentially stacked(see elements 15-31); and
a fourth gate structure on the fourth peripheral region of the substrate, the fourth gate structure including a fourth interface insulation pattern, a fourth high-k dielectric pattern, and a fourth N-type metal pattern sequentially stacked (see fig 4a disclosing multiple gates, GP1-4), wherein the nitride liner is conformal on surfaces of each of the trenches (see 5a/d), the nitride liner protruding above upper surfaces of the inner wall oxide pattern and the filling insulation pattern (see 5 protrudes from the surface), and a height of an uppermost surface of the nitride liner is substantially the same in each of the trenches (see fig 1a disclosing substantial height).
Regarding claim 20, Lee discloses the semiconductor device as claimed in claim 17, wherein, in the isolation structure in each of the first to fourth peripheral regions, an uppermost surface of the inner wall oxide pattern extends to a same height (see fig 1a disclosing 5/9 extending to a same height).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Lee and further in view of Heo (US 8759183 B2).
Regarding claim 12, Lee discloses the semiconductor device as claimed in claim 11, and Heo further discloses wherein the memory cells include dynamic random-access memory (DRAM) cells, the DRAM cells including bit line structures (see col 20, ln 59 disclosing memory device).
Lee and Heo are in the same or similar fields of endeavor. It would have been obvious to com bine Lee with Heo. Lee and Heo may be combined by forming the device of Lee in accordance with Heo. In particular, Lee can be formed in a Dram arrangement, as disclosed in Heo. One having ordinary skill in the art would be motivated to combine Lee and Heo in order to for a memory device (see col 20, ln 59 disclosing memory device).
Regarding claim 18, Lee discloses the semiconductor device as claimed in claim 17, wherein the memory cells include dynamic random-access memory (DRAM) cells, the DRAM cells including bit line structures (see col 20, ln 59 disclosing memory device).
Lee and Heo are in the same or similar fields of endeavor. It would have been obvious to com bine Lee with Heo. Lee and Heo may be combined by forming the device of Lee in accordance with Heo. In particular, Lee can be formed in a Dram arrangement, as disclosed in Heo. One having ordinary skill in the art would be motivated to combine Lee and Heo in order to for a memory device (see col 20, ln 59 disclosing memory device).

Claims 5, 14 and 19, are rejected under 35 U.S.C. §103 as being unpatentable over Lee and further in view of Kim (US 6682986 B2). 
Regarding claim 5, Lee discloses the semiconductor device as claimed in claim 1, wherein the first inner wall oxide pattern has a thickness of 200 angstroms or more in a vertical direction from the surface of the first trench, and Kim further disclose that the second inner wall oxide pattern has a thickness of 200 angstroms or more in the vertical direction from the surface of the second trench (see col 4, ln 28-32 disclosing overlapping ranges, 700 angstroms).
Lee and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Lee with Kim. Lee and Kim may be combined by forming the trench oxide layers of Lee to conform with the disclosure of Kim. One having ordinary skill in the art would be motivated to combine Lee and Kim in order to maintain the structural integrity of the buffer oxide layer (see col 4, ln 28-32 disclosing structural rationale in thickness of the oxide layer).
Regarding claim 14, Lee discloses the semiconductor device as claimed in claim 11, Kim discloses wherein the inner wall oxide pattern has a thickness of 200 angstroms or more in a vertical direction from surfaces of each of the trenches(see col 4, ln 28-32 disclosing overlapping ranges, 700 angstroms).
Lee and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Lee with Kim. Lee and Kim may be combined by forming the trench oxide layers of Lee to conform with the disclosure of Kim. One having ordinary skill in the art would be motivated to combine Lee and Kim in order to maintain the structural integrity of the buffer oxide layer (see col 4, ln 28-32 disclosing structural rationale in thickness of the oxide layer).
Regarding claim 19, Lee discloses the semiconductor device as claimed in claim 17, Kim discloses wherein the inner wall oxide pattern has a thickness of 200 angstroms or more in a vertical direction from a surface of each of the trenches(see col 4, ln 28-32 disclosing overlapping ranges, 700 angstroms). Lee and Kim are in the same or similar fields of endeavor. It would have been obvious to combine Lee with Kim. Lee and Kim may be combined by forming the trench oxide layers of Lee to conform with the disclosure of Kim. One having ordinary skill in the art would be motivated to combine Lee and Kim in order to maintain the structural integrity of the buffer oxide layer (see col 4, ln 28-32 disclosing structural rationale in thickness of the oxide layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813